EXAMINER’S AMENDMENT
In view of the amendment, previous objection made to instant specification is hereby withdrawn.
In view of the amendment, previous 112(b) rejection on claims 14 and 15 is hereby withdrawn.
In view of the amendment, previous 112(d) rejection on claim 7 is hereby withdrawn.
Due to the terminal disclaimer filed by applicant, previous double patenting rejection over claims of U.S. Pat. No. 10,709,907 B2 in view of Bruening et al’861 is hereby withdrawn.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Doina Gabriela Ene (applicant’s representative) on July 23, 2021.
The application has been amended as follows: 

In Claim 1, line 4, between “wherein” and “a total amount”, insert --- a total amount of the metal-containing antiperspirant active ingredient is about 2 to 40 weight percent, ---.
Cancel Claim 3.
In Claim 6, line 3, change “and” to --- or ---.
In Claim 7, on the last line, change “and” to --- or ---.
In Claim 8, line 1, change “claim 3,” to --- claim 2, ---.
In Claim 8, line 2, change “a” (located after “wherein”) to --- the ---.
In Claim 9, line 2, change “a” (after “wherein”) to --- the ---.
In Claim 10, line 2, change “a” (after “wherein”) to --- the ---.
In Claim 11, line 2, change “a” (after “wherein”) to --- the ---.
In Claim 12, line 1, change “a” (after “wherein”) to --- the ---.
In Claim 12, line 2, change “a” (located after “and”) to --- the ---.
In Claim 13, line 1, change “a” (after “wherein”) to --- the ---.
In Claim 13, line 2, change “a” (located after “and”) to --- the ---.
In Claim 14, line 4, between “fragrances;” and “colorants;”, insert --- or ---.
In Claim 16, line 4, change “a” (located after “and”) to --- about 2 to 40 weight percent ---.
Cancel Claim 17.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Instant claims 1, 2 and 4-16 are allowed over Doering’265 in view of Harod’516 and Bruening’861.  As previously explained, it is the Examiner’s position that the data (Tables 3 and 5) presented in present specification shows “synergism” or “greater than expected result” of using instant aloe extract (0.01-5 wt.%) and taurine (0.01-5 wt.%) together with instant metal-containing antiperspirant active ingredient (2-40 wt.%) in reducing cytotoxicity and irritation/inflammation effects of the metal-containing antiperspirant active ingredient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 23, 2021